Citation Nr: 0521299	
Decision Date: 08/08/05    Archive Date: 08/19/05

DOCKET NO.  03-24 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to enhanced Dependency and Indemnity Compensation 
(DIC) pursuant to 38 U.S.C.A. § 1311(a)(2).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from April 1953 to April 
1955, and from February 1961 to August 1981.  He died in July 
2000.  The appellant in this case is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied the appellant's claim of entitlement 
to enhanced DIC benefits under 38 U.S.C.A. § 1311(a)(2).  

In connection with her appeal, the appellant initially 
requested a personal hearing before a Veterans Law Judge.  In 
December 2003, however, she withdrew her request.  
Accordingly, the Board will proceed with consideration of 
this appeal based on the evidence of record.


FINDINGS OF FACT

1.  The veteran and the appellant were married in October 
1963.  

2.  The veteran died in July 2000.

3.  At the time of his death, the veteran had been in receipt 
of a total disability rating based on individual 
unemployability due to service-connected disability since 
January 26, 1996.  Prior to that time, his combined 
disability rating had been 70 percent, from January 20, 1994.

4.  No claim was pending at the time of the veteran's death, 
and the appellant has not raised a claim of clear and 
unmistakable error in any prior decision.


CONCLUSION OF LAW

The criteria for entitlement to enhanced DIC under the 
provision of 38 U.S.C.A. § 1311 have not been met.  38 
U.S.C.A. § 1311 (West 2002); 38 C.F.R. § 20.1106 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  In an April 2003 
letter, the RO notified the appellant of the information and 
evidence needed to substantiate and complete her claim, and 
of what part of that evidence she was to provide and what 
part VA would attempt to obtain for her.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This 
letter also generally advised the appellant that VA would 
assist her in obtaining any additional evidence she felt 
would support her claim.  Pelegrini v. Principi (Pelegrini 
II), 17 Vet. App. 412 (2004).

Although the appellant did not receive a VCAA notice prior to 
the initial rating decision denying her claim, the Board 
finds that the lack of such a pre-decision notice is not 
prejudicial to her.  The VCAA notice was provided by the RO 
prior to the transfer and certification of the appellant's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  The appellant is represented and has 
been provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial to the appellant.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO has duly requested all post-service clinical 
records identified by the appellant.  38 U.S.C.A. § 5103A(c) 
(West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2004).  The Board 
finds no indication of any available, pertinent, outstanding 
private medical evidence specifically identified by the 
appellant, nor is there any indication that outstanding 
Federal department or agency records exist that should be 
requested in connection with the claim.  38 U.S.C.A. 
§ 5103A(b), (c)(3) (West 2002); 38 C.F.R. § 3.159(c)(1), (2) 
(2004).  

Given the nature of the issue on appeal, the Board finds that 
a medical examination is not necessary; rather, it is 
appropriate to proceed with consideration of the appellant's 
appeal based on the evidence of record.  See 38 C.F.R. 
§ 3.159(c)(4).

For the reasons set forth above, the Board concludes that VA 
has fulfilled its VCAA duties to assist and notify the 
appellant.  Neither the appellant or her representative has 
argued otherwise.  In fact, in July 2005 written arguments, 
the appellant's representative agreed that this case had been 
adequately developed.  Thus, the Board finds that no 
additional action is necessary.  

I.  Factual Background

The veteran's service medical records document treatment for 
several conditions, including low back pain with degenerative 
changes, flat feet and heel spurs, varicose veins, and 
hemorrhoids.  

In September 1981, the veteran filed an original application 
for VA compensation benefits, seeking service connection for 
several disabilities, including hypertension, degenerative 
disc disease, and flat feet.  

In connection with his claim, he was afforded a VA medical 
examination in December 1981, at which he complained of low 
back pain, hypertension, painful feet, and varicose veins in 
his legs.  After examining the veteran, the examiner 
diagnosed hypertension, flat feet with heel spurs, 
degenerative lumbar disc syndrome, mild varicose veins, 
external hemorrhoids, and obesity.  

In a January 1982 rating decision, the RO granted service 
connection for the following disabilities, effective 
September 1, 1981:  degenerative disc disease of the 
lumbosacral spine with degenerative changes in the thoracic 
and lumbosacral spine (10 percent disabling); flat feet with 
heel spurs (10 percent disabling); varicose veins on both 
legs (zero percent disabling); and mild external hemorrhoids 
(zero percent disabling).  The veteran's combined disability 
rating was 30 percent.  He was duly notified of this decision 
and his appellate rights in a January 1982 letter, but he did 
not appeal.  

In January 1990, the veteran submitted a claim for an 
increased rating for his service-connected back disability.  
In support of his claim, the RO obtained VA clinical records, 
dated from February 1989 to January 1990.  In pertinent part, 
these records show treatment for low back pain and 
hypertension.  The veteran was also afforded a VA medical 
examination in March 1990.

In a June 1990 rating decision, the RO granted increased 
ratings effective January 18, 1990, as follows:  degenerative 
disc disease of the lumbosacral spine with degenerative 
changes in the thoracic and lumbosacral spine (20 percent 
disabling) and varicose veins of both legs (30 percent 
disabling).  The RO confirmed and continued the ratings 
assigned for the veteran's flat feet, hypertension, and 
hemorrhoids.  The veteran's combined disability rating was 
increased to 60 percent, effective January 18, 1990.  He was 
duly notified of this decision and his appellate rights in a 
June 1990 letter, but he did not appeal.  

In February 1994, the veteran again submitted a claim for an 
increased rating for his service-connected back disability 
and hypertension.  In support of his claim, the RO obtained 
VA clinical records, dated from February 1993 to August 1994.  
The veteran was also afforded a VA medical examination in 
June 1994.

Based on the evidence obtained, in a February 1994 rating 
decision, the RO recharacterized the veteran's hypertension 
as coronary artery disease and assigned a 30 percent rating, 
effective January 20, 1994.  The RO also granted service 
connection for degenerative joint disease of the cervical 
spine and assigned an initial 10 percent rating, effective 
August 11, 1993.  The RO confirmed and continued the ratings 
assigned for the veteran's remaining service-connected 
disabilities.  The veteran's combined disability rating was 
70 percent, effective January 20, 1994.

In January 1996, the veteran submitted an application for a 
total rating based on individual unemployability due to 
service-connected disability.  He indicated that he had last 
worked in July 1995.  The RO thereafter obtained additional 
VA clinical records, as well as post-service clinical records 
from the service department.  In addition, the veteran was 
afforded a VA medical examination in February 1996.  

In a July 1996 rating decision, the RO granted a total rating 
based on individual unemployability due to service-connected 
disability, effective January 26, 1996.  He was duly notified 
of this decision and his appellate rights in a July 1996 
letter, but he did not appeal.  

In July 2000, the veteran died.  According to the certificate 
of death, the cause of his death was a subdural hematoma due 
to a fall.  Other significant conditions contributing to 
death were myelofibrosis with pancytopenia, hypertension, and 
coronary artery disease.  

The following month, the appellant filed an application for 
DIC benefits, based on service connection for the cause of 
the veteran's death.  She indicated that she and the veteran 
had been married since October 1963 until his death in July 
2000.  In an August 2000 rating decision, the RO granted 
service connection for the cause of the veteran's death.  In 
an October 2000 letter, the RO notified the appellant that 
she had been awarded DIC benefits at the basic rate based on 
service-connection for the cause of the veteran's death.  

Later that month, the appellant submitted a statement arguing 
that she was entitled enhanced DIC benefits, as the veteran 
had been totally disabled due to numerous disabilities for 
more than 20 years prior to his death.  In support of her 
claim, the appellant submitted several statements, copies of 
the veteran's service medical records, an excerpt from an 
unidentified medical journal regarding blood diseases, and a 
copy of a July 2000 clinical record showing that the veteran 
had undergone an endoscopic examination and other diagnostic 
testing.  

II.  Law and Regulations

DIC is payable to a veteran's surviving spouse for death 
resulting from a service-connected disability.  38 U.S.C.A. § 
1310 (West 2002).

The monthly rate of DIC shall be increased in the case of a 
veteran who, at the time of death, was in receipt of or 
entitled to receive compensation for a service-connected 
disability that was rated totally disabling for a continuous 
period of at least eight years immediately preceding death.  
In determining the period of a veteran's disability for 
purposes of this increased DIC benefit, only periods in which 
the veteran was married to the surviving spouse shall be 
considered.  38 U.S.C.A. § 1311(a)(2) (West 2002); 38 C.F.R. 
§ 3.5(e) (2004). 

It is noted that in Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 
2000), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that for the purpose of 
determining whether a survivor is entitled to enhanced DIC 
benefits under 38 U.S.C.A. § 1311(a)(2), the version of the 
implementing regulation in effect at that time, 38 C.F.R. § 
20.1106, permitted consideration of "hypothetical 
entitlement."

In April 2002, however, VA amended 38 C.F.R. § 20.1106 to 
reflect its interpretation of the phrase "entitled to 
receive."  The amendment provided specifically that a 
survivor's claim under section 1311 must be decided with 
reference to decisions rendered during the veteran's 
lifetime.  In other words, there would be no hypothetical 
determinations under 38 U.S.C.A. § 1311(a) regarding whether 
a deceased veteran had been totally disabled for eight years 
prior to death so that the surviving spouse could qualify for 
the enhanced DIC benefit.  See 67 Fed. Reg. 16,309-17 (April 
5, 2002).  In Nat'l Org. of Veterans' Advocates, Inc. v. 
Sec'y of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003), the Federal Circuit upheld VA's interpretation of the 
phrase "entitled to receive" and agreed that the amendments 
were "interpretative" only.

As a result, VA has established that "hypothetical 
entitlement" is not a viable basis for establishing benefits 
under either 38 U.S.C. §§ 1311(a)(2), no matter when the 
claim was filed.  In other words, the only possible ways of 
prevailing on a claim for benefits under 38 U.S.C.A. § 1311 
would be:  (1) meeting the statutory duration requirements 
for a total disability rating at the time of death; or (2) 
showing that such requirements would have been met but for 
CUE in a previous decision.

III.  Analysis

In this case, at the time of his death in July 2000, the 
veteran had been in receipt of a total rating based on 
individual unemployability due to service-connected 
disabilities since January 26, 1996, a period of time less 
than 8 years.  

In addition, the Board notes that neither the appellant nor 
her representative has alleged clear and unmistakable error 
in any prior decision, nor have they identified any other 
basis for granting this claim.  

For the reasons set forth above, the Board concludes that the 
criteria for enhanced DIC benefits under 38 U.S.C.A. § 1311 
have not been met.


ORDER

Entitlement to enhanced DIC pursuant to 38 U.S.C.A. 
§ 1311(a)(2) is denied.  



______________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


